Citation Nr: 1613928	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee strain.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 2000 to December 2008.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's records show that as late as fiscal year 2014, she was a member of the National Guard.  A January 2016 letter from VA to the appellant states that the Defense Manpower Data Center had reported that she performed extensive periods of service in 2011, 2012, and 2013, and that there was a question whether she had been recalled to active duty during those years.  In her claim, the claimant specifically stated that she was a member of the 192nd Medical Group, based out of Langley Air Force Base.  Notably, however, medical records from her National Guard service are not a part of her claims file.  Given that those medical records would be pertinent to both claims further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records custodian, to include the National Personnel Records Center and the Virginia National Guard and request the Veteran's all medical records from her service while on active duty, active duty for training, or inactive duty training.  Additionally, all periods of the Veteran's active duty, active duty for training or inactive duty for training should be verified.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Conduct any other appropriate development deemed necessary, to include additional examinations as warranted.  Thereafter, readjudicate the claim, considering all evidence of record.  If any of the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


